Citation Nr: 1501272	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  96-31 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, including kidney stones, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for an enlarged prostate, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a blood disorder, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness.

5.  Entitlement to an initial rating in excess of 20 percent for right upper extremity cervical radiculopathy prior to March 15, 2001 and in excess of 40 percent thereafter.

6.  Entitlement to an initial rating in excess of 20 percent for left upper extremity cervical radiculopathy prior to March 15, 2001 and in excess of 30 percent thereafter.

7.  Entitlement to a rating in excess of 10 percent for cervical spondylosis from January 29, 1996 to April 22, 2008, and in excess of 20 percent since April 23, 2008.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to November 1981.  He also had a subsequent period of service in the Army National Guard, to include active duty in the Persian Gulf from November 1990 to September 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The case has since been transferred to the jurisdiction of the RO in Philadelphia, Pennsylvania.

In October 2003 and December 2005, the Board remanded this case for further development.  The case has now been returned to the Board for appellate review.  The Board has recharacterized the period for review related to the claim for a higher rating for cervical spondylosis.  As described in more detail below, this issue was erroneously mischaracterized in the previous Board remands.  

In a March 2013 rating decision, the RO granted claims of entitlement to service connection for chronic diarrhea and posttraumatic stress disorder which were previously remanded by the Board.  These claims are therefore no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

A January 1999 rating decision recharacterized the Veteran's cervical spine disorder to include radiculopathy of the upper extremities.  The disability was assigned ratings of 10 percent for cervical spondylosis, 20 percent for right upper extremity cervical radiculopathy, and 20 perfect for left upper extremity radiculopathy.  This rating decision also granted the Veteran a temporary total evaluation for convalescence due to treatment of cervical spondylosis from May 8, 1998 to June 30, 1998.  In a June 2009 rating decision, the Veteran was awarded increased evaluations of 40 percent for right upper extremity cervical radiculopathy and 30 percent for left upper extremity cervical radiculopathy, effective March 15, 2001, and an increased evaluation of 20 percent for cervical spondylosis, effective April 23, 2008.  Generally, a veteran, when seeking a higher VA disability rating, is presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The entire appeal period for the issues of upper extremity cervical radiculopathy and the entire appeal period for the issue of cervical spondylosis other than the May 8, 1998 to June 30, 1998 period during which 100 percent was assigned, therefore remain under review.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  

The issues of entitlement to service connection for a kidney disorder, including kidney stones, to include as due to exposure to ionizing radiation, an enlarged prostate, to include as due to exposure to ionizing radiation, a blood disorder, to include as due to exposure to ionizing radiation, fatigue, to include as due to undiagnosed illness, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spondylosis has been manifested by moderate limitation of motion; cervical spondylosis has not manifested by severe limitation of motion, severe intervertebral disc syndrome, forward flexion of 15 degrees or less, ankylosis of the entire cervical spine, or incapacitating episodes of at least 4 weeks in a 12 month period.

2.  From January 29, 1996 to March 14, 2001, the Veteran's right and left upper extremity cervical radiculopathy manifested by no more than mild incomplete paralysis of the radicular groups.

3.  Since March 15, 2001, the Veteran's right and left upper extremity cervical radiculopathy manifested by no more than moderate incomplete paralysis of the radicular groups.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for cervical spondylosis have been met since January 29, 1996.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5290, 5293 (2002).

2.  The criteria for a rating higher than 20 percent for right upper extremity cervical radiculopathy, prior to March 15, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124a, Diagnostic Code 8513 (2014).

3.  The criteria for a rating higher than 20 percent for left upper extremity cervical radiculopathy, prior to March 15, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124a, Diagnostic Code 8513 (2014).

4.  The criteria for a rating higher than 40 percent for right upper extremity cervical radiculopathy since March 15, 2001 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124a, Diagnostic Code 8513.

5.  The criteria for a rating higher than 30 percent for left upper extremity cervical radiculopathy since March 15, 2001 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.123, 4.124a, Diagnostic Code 8513.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Period on Appeal - Cervical Spondylosis

In its October 2003 and December 2005 remands, the Board listed the time period for consideration for a higher rating for cervical spondylosis as beginning in 1992.  This was in error.  

In 1992, the Veteran filed a claim for service connection for a neck injury and other disabilities.  Service connection was granted for a cervical spine disability by a December 1993 rating decision and a 20 percent disability rating was assigned.  The Veteran was properly notified of the decision that same month.  The Veteran filed a timely notice of disagreement as to a different issue, but did not file any statement that could be construed as a notice of disagreement related to the disability rating assigned for the cervical spine disability within one year of the notice of the unfavorable decision.  Likewise, new and material evidence as to that issue was not received within one year of the unfavorable decision.  Thus, the December 1993 rating became final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1993).  

A new claim for a higher rating for cervical spondylosis was denied in a November 1995 rating decision.  Notice of the denial was sent to the Veteran in December 1995.  The Veteran disagreed with the denial of other issues addressed in that rating decision but not the rating assigned for cervical spondylosis.  Instead, on January 29, 1996, the Veteran filed a claim for service connection for a neck condition secondary to cervical spondylosis and headaches.  This will serve as the date of claim for the higher rating claim currently before the Board.  New and material evidence related to the claim for a higher rating for cervical spondylosis was not received within one year of the December 1995 notice of the unfavorable decision.  Thus, the November 1995 rating decision is also final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1995).  

As noted above, the Veteran filed a claim for a secondary service connection on January 29, 1996.  In a January 1999 rating decision, the AOJ assigned separate ratings for the manifestations of the Veteran's cervical spondylosis.  Specifically, a 10 percent rating was assigned for cervical spondylosis, a 20 percent rating was assigned for right upper extremity cervical radiculopathy, and a 20 percent rating was assigned for left upper extremity cervical radiculopathy.  While the Veteran did not file a timely notice of disagreement with the January 1999 rating decision, new and material evidence was received by VA which is considered filed in connection with that claim.  See 38 C.F.R. § 3.156(b) (1998).  For example, an April 23, 1998 VA treatment record (in VA's constructive possession) noting that the Veteran felt his neck was getting worse, uses cervical traction, and has left arm weakness and numbness was received after the January 1999 rating decision.  This record was not considered by the January 1999 rating decision.  As such, the January 1999 rating decision did not become final.  The AOJ again addressed the ratings for cervical spondylosis and bilateral upper extremity radiculopathy in a March 2003 rating decision.  The Veteran filed a timely notice of disagreement with that rating decision and perfected his appeal to the Board.  

Given the above, the period for consideration related to the rating for cervical spondylosis is based on the claim received January 29, 1996.  The Board is aware that if a worsening of that disability occurred within the year prior to the date of claim a higher rating can be awarded prior to the date of claim.  See 38 C.F.R. § 3.400(o) (2014).  

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In letters dated in April 2002, December 2003, March 2006, and July 2008, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, including what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and how disability ratings and effective dates are determined.  The claims were last readjudicated in August 2014.  Hence, any defect with regard to the timing or content of the notice to the appellant is harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate these claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.

During the Veteran's September 1996, and June 1997 RO hearings, the issues on appeal were explained and the Veteran was asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.

Pursuant to the October 2003 and December 2005 remands, VA issued appropriate VCAA notice to the Veteran and acquired all outstanding, pertinent VA treatment records.  The Veteran was afforded orthopedic and neurological VA examinations, and the examination reports were associated with the claims file.  All new evidence was reviewed by the Philadelphia RO, and all issues on appeal were readjudicated in the August 2014 supplemental statement of the case.  VA has substantially complied with the October 2003 and December 2005 remand instructions, and no further action on the issues being decided is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

When evaluating a loss of motion, consideration is given to the degree of functional loss caused by pain.  Id.  In DeLuca, the U.S. Court of Appeals for Veterans Claims (Court) explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's cervical spondylosis was originally rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5293 for degenerative arthritis and intervertebral disc syndrome.  In a January 1999 rating decision, the Veteran's cervical spine disorder was rated under Diagnostic Code 5290 for limitation of motion of the cervical spine, and his related radiculopathy was separately rated under Diagnostic Code 8513 for paralysis of the radicular groups.  The Veteran's cervical spondylosis is currently rated under Diagnostic Code 5243, the current diagnostic code for intervertebral disc syndrome.

The applicable diagnostic criteria for rating disabilities of the cervical spine have changed during the pendency of the instant appeal.  Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 (1996).  Revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change.  38 U.S.C.A. § 7104(c).  As there is no indication that the revised criteria for rating spine disorders are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective dates of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective dates of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

For the period prior to September 22, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation was warranted for mild intervertebral disc syndrome.  A 20 percent evaluation was in order for moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent evaluation contemplated severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  A 60 percent evaluation was warranted for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

For the period beginning September 23, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), a 10 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation contemplates intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months. 

Under the amended criteria effective September 26, 2003, intervertebral disc syndrome (formerly Diagnostic Code 5293) is assigned a new Diagnostic Code (5243) and is rated either under the General Rating Formula or alternatively based on incapacitating episodes, whichever method results in a higher evaluation.

The remaining diagnostic criteria for evaluating spine disorders were revised effective September 26, 2003.  Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1992), addressing limitation of motion of the cervical spine, a 10 percent evaluation was assigned in cases of slight limitation of motion.  A 20 percent evaluation was in order for moderate limitation of motion, while a 30 percent evaluation was warranted for severe limitation of motion.

Under the recent code revisions involving Diagnostic Codes 5235-5242, effective from September 26, 2003, the diagnostic criteria are as follows: 

A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of height. 

A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned in cases of forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine. 

The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The Veteran's left and right upper extremity cervical radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8513, for paralysis of the radicular groups.

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered major.  38 C.F.R. § 4.69.  In this regard, the Board notes that the evidence indicates that the Veteran's right upper extremity is his dominant extremity, and the Veteran has not contended or denied that his right arm is not the dominant extremity, so the Board will consider it as such for the purpose of evaluating the ratings assigned for the right upper extremity.  Assignment of a disability rating for his peripheral neuropathy of the right upper extremity therefore concerns his major upper extremity, while assignment of a disability rating for this disability of the left upper extremity concerns his minor upper extremity.

Under Diagnostic Code 8513, a 20 percent rating is assigned for mild incomplete paralysis in the major extremity as well as in the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis in the minor extremity.  The same in the major extremity warrants a 40 percent rating.  Severe incomplete paralysis in the minor extremity merits a 60 percent rating, whereas the same in the major extremity results in an evaluation of 70 percent.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  The maximum rating to be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a.

The rating schedule does not define the terms "mild," "moderate," or "severe," as used in the Diagnostic Codes to describe the degree of impairment.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2014).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran contends that his service-connected cervical spondylosis and bilateral upper extremity cervical radiculopathy warrant ratings higher than those currently assigned.  He has stated that these disorders make it difficult for him to work and to do leisure activities and activities of daily life.  

The Veteran's VA and private treatment records show numerous, regular complaints of neck pain, radiating pain in the shoulders and arms, and numbness and limitation of motion in the neck and upper extremities.

In April 1997, the Veteran reported having persistent neck pain and stiffness.  On physical examination, there was pain and muscle spasm with some restricted motion in rotation, flexion, and extension.  The examiner found that neurologically the Veteran appeared intact and there were no obvious motor or sensory deficits.  He diagnosed the Veteran with a history of herniated cervical discs and cervical pain with muscle spasms.  In May 1997, the Veteran reported that his neck "goes out, causing him to have significant pain and spasm within the neck and radicular pain and weakness to the arms," which caused difficulty doing work or lifting.  On examination, there was pain and muscle spasm with slightly restricted mobility and no atrophy. 

In June 1998, the Veteran reported having problems with "popping" his neck out when lifting heavy loads at work and having tingling after physical exertion.  A June 1998 magnetic resonance imaging (MRI) of the cervical spine showed changes of cervical spondylosis with right sided spur formation and disc building, with no evidence of cord compression.  In August 1998, the Veteran reported having left arm numbness and severe pain that was not alleviated by pain medication.  The Veteran reported feeling worse in April 1999, and in August 1999 presented with tenderness and numbness in the shoulders.  November 1999 examination showed normal strength and sensation in the extremities.  An October 1998 MRI showed minimal straightening and narrowing of the cervical spine.

In September 1999, the Veteran reported having pain in his neck and the upper trapezius areas and some popping sensation with motion of the shoulders.  On physical examination, he had 75 percent of normal range of motion of the cervical spine and slight decrease in pulse.  There was evidence of numbness and normal range of motion of both shoulders.  He was diagnosed with cervical disc disease.

In July 2000, the Veteran reported having "clicking" and limited range of motion in the shoulders.  Range of motion testing showed active motion of both shoulders of 50 to 75 percent of normal and passive motion of 85 to 90 percent of normal.  Another July 2000 examination showed range of motion of the shoulder joints of left forward flexion to 160 degrees with slightly decreased strength.  In August 2000, the Veteran reported an inability to fully rotate his shoulders, and physical examination showed decreased range of motion, normal strength and reflexes, and he was diagnosed with costochondritis.  

In April 2003, range of motion in the shoulders was about 75 percent of normal upward.  He was diagnosed with bursitis/tendonitis/adhesive capsulitis in the bilateral shoulders.  September 2003 examination found normal upper extremity strength and decreased range of motion in both shoulders, with abduction to 110 degrees on all directions and inability to do circumduction.  In June 2003, he reported pain when sleeping on his shoulders.  In February 2004, the Veteran reported worsening pain in his neck and shoulders, especially after exertion or long periods of driving.  He reported numbness and tingling in the upper extremities.  Physical examination found decreased strength in the upper extremities.  

February 2004 examination found range of motion normal and decreased strength and sensation in the upper extremities.  June 2004 examination found full range of motion in the bilateral shoulders 160/40/L3 and decreased strength.  In August 2004, the Veteran again reported severe pain in his neck which radiated to his shoulders.  Examination found slightly deceased strength and normal sensation.  A September 2004 neurosurgery evaluation found that the Veteran had normal reflexes and senses and adequate strength.  November 2004 examination found no stiffness or tenderness in the neck or spine.

In March 2005, the Veteran reported sharp pain in his right forearm for the past week.  He stated that he sometimes had trouble fully extending the arm.  He was diagnosed with right arm tendonitis.  Significant weakness in the left upper extremity was noted in June 2005.  In July 2005, the Veteran's senses and strength in the upper extremities were found to be normal.  In January 2006, the Veteran underwent electrodiagnostic evaluation of the bilateral upper extremities.  The results were found to be normal, with no evidence for cervical radiculopathy, peripheral neuropathy, or a compression neuropathy such as carpal tunnel syndrome.  It was noted that the Veteran's symptoms were likely due to multi-level cervical degenerative disc disease and associated cervical radiculitis.  In April, May, and October 2006, physical examination of the Veteran found no tenderness of the spine and normal strength and senses in the upper extremities.  In a November 2006 neurology consultation, it was discussed that the Veteran's electrodiagnostic evaluation was normal, and he was found to have brachial plexopathy.

In September 2007, the Veteran demonstrated decreased motor strength and senses, but in January and March 2008 he showed normal motor strength and no sensory abnormalities.  In April 2008, the Veteran reported having increased pain with gripping and that he was unable to grasp a wrench at work.  There was mild erythema and swelling in the right hand, and he was diagnosed with cellulitis.  In June 2008, the Veteran reported that he was unable to hold his head up, sleep well, or do his job because of neck pain, and in July 2008 he again reported having difficulty holding up his head.  At a September 2008 physical rehabilitation consultation, the Veteran reported that his hands become numb when he raises his arms and that it makes work difficult because he cannot do work that requires looking up.  Range of motion in the cervical spine was approximately 75 percent of normal.  End range of motion caused discomfort, and there was normal motor strength with grossly intact senses except for subjective numbness in the left toes.  A May 2009 MRI scan showed hypertrophic spondylosis with no instability, and a computed tomography (CT) scan showed degenerative joint disease.  In September 2009, physical examination of the Veteran's neck showed paracervical muscle pain to palpation, and strength and motion within normal limits.

At an August 2012 physical rehabilitation consultation, the Veteran reported that he has hand cramps and cannot hold a hammer.  Physical examination found no atrophy and normal muscle tone.  Electrodiagnostic examination results were normal.  The Veteran reported in February 2013 that he was "dropping boxes, tools, and having numbness and tingling while driving."  The Veteran had weak grips and absent pin sensation all over the body.  In March 2013, he reported neck pain and radiation and numbness in the right arm which also affected his sleeping.  There was decreased range of motion in all directions.  An April 2013 MRI showed multilevel spondylitic changes.

The Veteran has also had numerous VA examinations throughout the period on appeal.

At a June 1998 VA spine examination, the Veteran reported having neck pain on a daily basis, especially in the morning.  He also reported numbness in both upper extremities.  March 1998 electromyograph (EMG) scans were found to show abnormality of C5-7.  An April 1998 computed axial tomography (CAT) scan showed abnormality of C6.  Physical examination showed no atrophy and decreased reflexes, and abduction testing produced numbness in the hands.  Cervical spine range of motion testing revealed forward flexion to 35 degrees, extension to 30 degrees, right lateral bending to 30 degrees, left lateral bending to 35 degrees, and rotation to 50 degrees, with pain throughout all ranges tested.  There was tenderness to palpation.  The examiner diagnosed the Veteran with symptomatic discogenic cervical spondylosis with radiculopathy and noted that it would cause increased fatigability, lack of endurance, and weakness.

The Veteran was also given a VA general medical examination in June 2002.  The Veteran reported having pain in his neck and shoulders that was increased by use of his arms.  Physical examination found no swelling or deformity of the shoulders, and range of motion of the upper extremities was normal.  The cervical spine showed no evidence of deformity, and range of motion was normal.  There was decreased upper extremity strength and reduced pain and touch sensation.

At an August 2007 VA examination, the Veteran reported that he had neck pain all the time, as well as pain and numbness in his shoulders.  He stated that it interfered with his occupation as a car mechanic, and that while he was able to do all the tasks of his job, neck pain made it more difficult.  He stated that it prevents him from playing golf, playing softball, and riding a bicycle.  Physical examination revealed forward flexion to 35 degrees, extension to 30 degrees, left lateral extension to 35 degrees, right lateral extension to 35 degrees, left lateral rotation to 70 degrees, and right lateral rotation to 80 degrees.  When rotating the neck to the right, there was numbness in the arms.  The Veteran had deceased strength in both arms.  

The Veteran also underwent a VA examination in December 2007.  No new range of motion testing was performed, but based on review of the Veteran's prior history, the examiner stated that the appellant had a "minimal degree of disability."

At an April 23, 2008 VA spine examination, the Veteran reported having achiness and stiffness in his neck everyday and pain in his left upper extremity.  Physical examination found forward flexion to 20 degrees, extension to 10 degrees, lateral flexion to 15 degrees, and lateral rotation to 15 degrees bilaterally.  Three repetitive motions were performed, with no change in range of motion findings.  Range of motion was limited by pain, with the pain starting at the end of the range of motion.  There was no additional loss of range of motion due to pain, fatigue, weakness, or incoordination.  There was decreased strength in the shoulders, and sensory examination was unremarkable.  The examiner found that there was a "moderate degree of cervical radiculopathy involving both extremities."

At a July 2009 VA examination, the Veteran reported pain radiating down both arms and arm weakness aggravated by repetitive activities.  Range of motion testing found flexion to 20 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 10 degrees.  There was pain at the end of range in all directions, and no additional restriction of range of motion due to pain, fatigue, weakness, or lack of endurance during flare-ups or following repetitive motion.  There was decreased strength in both shoulders and normal senses.  The examiner noted that the Veteran was able to perform independent walking, transferring, activities of daily living, recreational activities, and driving.  He had no medically enforced bedrest in the last 12 months and was gainfully employed as a forklift operator with no loss of work time.

At a November 2011 VA examination, the Veteran again reported having sharp pain that radiated to his arms.  He reported having flare-ups that impact the function of the neck and that cold weather increased his symptoms.  Range of motion testing found forward flexion to 30 degrees, with painful motion at 25 degrees, extension to 20 degrees, with painful motion at 10 degrees, bilateral lateral flexion to 45 degrees, with painful motion at 40 degrees, and bilateral lateral rotation to 45 degrees, with painful motion at 40 degrees.  The Veteran was able to perform repetitive use testing, with no change in range of motion findings.  The Veteran had tenderness to palpation, no guarding or spasm, normal muscle strength, and normal senses.  Reflexes were 1+ and symmetrical.  The Veteran had intermittent moderate pain in both upper extremities, with moderate paresthesias in the right arm and mild paresthesias in the left arm, as well as moderate radiculopathy in both arms.  The Veteran reported that his disability impacted his ability to work by causing pain with lifting and frequent head turning.

At July 2012 VA examinations of the neck and peripheral nerves, examination revealed normal muscle strength and reflexes.  The bilateral arms had decreased sensation in the shoulder area, inner/outer forearm, and hands/fingers.  The examiner found incomplete paralysis of the upper radicular group, the middle radicular group, and the lower radicular group.  The other nerve groups were found to be normal.  It was noted that the Veteran had cervical radicular nerve involvement and no peripheral neuropathy.  The Veteran also reported that he had flare-ups which caused increased pain and spasm.  Range of motion testing revealed forward flexion to 20 degrees, with painful motion at 15 degrees, extension to 20 degrees, with painful motion at 15 degrees, bilateral lateral flexion to 20 degrees, with painful motion at 15 degrees, and bilateral lateral rotation to 20 degrees, with painful motion at 15 degrees.  The Veteran was able to perform repetitive motion testing, with no change in the range of motion findings.  The examiner found no tenderness or spasm, and muscle strength and reflexes were normal.  There was decreased sensation in the bilateral hands/fingers, moderate constant pain and moderate paresthesias and/or dysesthesias in the bilateral arms.  The severity of the radiculopathy was found to be "mild."  The Veteran was noted to have intervertebral disc syndrome, but he did not have any incapacitating episodes during the past 12 months.  In a September 2012 addendum, the examiner stated that it was as likely as not that the Veteran's service-connected disabilities prevented him from seeking and maintaining substantially gainful employment because his symptoms were significantly more than the objective findings, but he also noted that the Veteran had only missed three days of work in the past two and a half years.

Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's cervical spondylosis warrants a rating of 20 percent, but no higher, for the entire period on appeal.

As discussed above, pursuant to the regulations in effect prior to September 22, 2002, intervertebral disc syndrome and limitation of motion of the cervical spine are evaluated as 10 percent disabling when there is either mild intervertebral disc syndrome or slight limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (1992).  A 20 percent evaluation is warranted when there is moderate intervertebral disc syndrome or moderate limitation of motion, a 30 percent evaluation is warranted when there is severe limitation of motion, and a 40 percent evaluation is warranted when there is severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  Applying these regulations to the Veteran's documented symptoms, the Board finds that these symptoms more nearly approximate a finding of moderate limitation of motion throughout the entire period on appeal.  For example, as early as his first VA examination during the appeal period, in June 1998, the Veteran reported daily neck pain.  Examination revealed forward flexion to 35 degrees with pain throughout the range and noted that disability would cause increased fatigability, lack of endurance, and weakness.  

The evidence does not, however, support a finding of severe limitation of motion or severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  While the rating schedule does not define the term "severe," the Board finds no evidence of symptomatology that would be comparable to a finding that the Veteran's cervical spine condition is manifested by severe impairment.  The Veteran has persistently complained of neck pain and weakness, and has stated that on occasion his neck "goes out," causing increased pain and difficulty lifting or doing work, especially when that work requires looking or reaching up.  He has not, however, at any time been fully incapacitated by this disorder, and the time he has missed from work due to his neck disorder has been minimal.  He has continued to be able to function adequately at work and to perform all the tasks of daily living.  While he has stated that he is no longer able to do some of the recreational activities he used to enjoy, such as biking or playing sports, this indicates no more than a "moderate" impairment and does not qualify the Veteran has having "severe" IVDS with recurring attacks and intermittent relief.  The Veteran's VA treatment records show that he regularly has at least 50 percent of his regular range of motion, if not more.  The Veteran's VA examinations since 2008 have shown more pronounced limitation of motion, including findings of flexion to 20 degrees, and extension to 10 degrees, but this still does not rise to the level of severe limitation of motion.  The Board therefore cannot award a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002).

The Board also does not find that any higher rating than 20 percent for the cervical spine is warranted under the new regulations.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014), a 30 percent evaluation is assigned when there is forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  At no time has the Veteran been found to have any ankylosis of the cervical spine, and his forward flexion has consistently been found to be 20 degrees or greater.  At the July 2012 VA examination, the Veteran was found to have forward flexion to 20 degrees, with painful motion at 15 degrees.  While the Board acknowledges this finding of pain at 15 degrees of flexion, this, alone, is not sufficient to warrant an evaluation of 30 percent for limitation of motion, as it did not result in any clinically measurable further limitation of function.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. (quoting 38 C.F.R. § 4.40).  Hence, while the Veteran has been shown to experience considerable cervical spine pain in all ranges of motion, including forward flexion, it does not result in any clinically measurable further limitation of function.  The Veteran's functional restrictions due to pain are adequately considered and are included within the rating criteria applied.  The Board empathizes with the Veteran, but without evidence of further physical restriction or painful motion that restricts functional motion in excess of that found on examination, pain, alone, does not provide an additional basis for a higher evaluation.

A higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes is also not warranted, as the Veteran has not, at any time, been found to have required physician prescribed bedrest, nor has he asserted that he has.

There is no indication in the numerous VA examination reports of record that these findings were inaccurate or unrepresentative of the severity of the Veteran's disability.  The Veteran's VA treatment records contain no findings of limitation of motion greater than those found at the VA examinations.  Furthermore, at no time has any treating medical professional found that the Veteran had had ankylosis, abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, abnormal kyphosis, incapacitation, or any other more serious symptoms than those demonstrated at the examinations.

Regarding the Veteran's cervical radiculopathy, the Board finds that ratings in excess of those currently assigned are not warranted.

From January 29, 1996 to March 14, 2001, the Veteran's cervical radiculopathy, manifested primarily by incomplete paralysis, has been shown to be generally mild, warranting a rating of no higher than 20 percent for both his major extremity (right arm) and minor extremity (left arm).  38 C.F.R. § 4.124a, Diagnostic Code 8513.  The Veteran's VA examination and treatment records show repeated complaints of numbness and pain, but without any significant organic changes to the upper extremities, such as muscle atrophy.  While the Veteran clearly showed decreased sensation on numerous occasions, physical examination showed either minimal weakness and slightly decreased reflexes or normal strength and reflexes.  The Veteran continued to work full time throughout this period, and there is no evidence of any impairment or functional limitation that could be considered more than "mild" during the period prior to March 15, 2001.

From March 15, 2001, the date the Veteran submitted correspondence indicating that his service-connected disabilities had become worse, the evaluations for cervical radiculopathy were increased to 40 percent for the right upper extremity and 30 percent for the left upper extremity.  The Board finds that since March 15, 2001, no higher evaluations are warranted.  

Since 2001, the Veteran's VA examinations have shown, at times, that he has decreased strength, senses, and reflexes in his bilateral upper extremities.  There has not, however, been any sign of muscle atrophy, and the VA examiners have consistently indicated that the Veteran is able to perform the activities of daily living, including driving and some recreational activities.  At no time has any VA examiner or treating medical professional described the Veteran's radiculopathy as "severe" or indicated that the symptoms had a severe impact on his ability to function.  While the July 2012 VA examiner noted that the Veteran's service-connected disabilities, as a whole, as likely as not would prevent his from seeking and maintaining substantially gainful employment, he also noted that the Veteran continued to work and that his radiculopathy was "mild."  The November 2011 VA examiner described the Veteran's paresthesias as "moderate," and the April 2008 VA examiner also described the Veteran's radiculopathy as "moderate."  In the absence of any clinical evidence of severe impairment due to cervical radiculopathy, no higher ratings than 40 percent for the left arm and 30 percent for the right arm can be assigned.  38 C.F.R. § 4.124a.

The Board has also considered whether additional evaluations can be assigned for any other associated, objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Note (1).  The Veteran has already been granted service connection for chronic diarrhea and cervical headaches.  These issues are not currently on appeal, and there is no evidence of any additional neurological impairment that have yet to be evaluated.

In sum, the Board finds that a rating of 20 percent, but no higher, for cervical spondylosis is warranted for the entire period on appeal.  The Veteran's separate evaluations for his right and left upper extremity cervical radiculopathy are appropriately rated at 20 percent disabling since January 29, 1996 and 30 (left) and 40 (right) percent disabling since March 15, 2001.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings than those now assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the AOJ must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step, which is to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's cervical spondylosis and bilateral upper extremity cervical radiculopathy are manifested by symptoms which are explicitly contemplated in the rating criteria or that are comparable in type and degree to the symptoms listed in the rating criteria.  See 38 C.F.R. § 4.130 (2014); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran's disorders are manifested by pain, stiffness, numbness, weakness, and limitation of motion; these symptoms and manifestations are clearly accounted for under the applicable Diagnostic Codes and have been discussed in relation to the impact pursuant to DeLuca, 8 Vet. App. 202.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  There is no indication in the record that the pertinent Diagnostic Codes fail to describe adequately or contemplate the current disability level of these disorders.  There is no evidence of more severe manifestations occurring for any of these disorders beyond the type of symptomatology contemplated by the rating criteria, such as hospitalization or incapacitation.  While the Veteran has indicated that his job has become more difficult and he has been transferred to different types of work tasks due to these disorders, interference with employment is a factor to be considered, but does not, by itself, demonstrate that an "exceptional or unusual disability picture" exists.  See 38 C.F.R. § 3.321(b)(1).  The purpose of the rating criteria is primarily to compensate for "impairment in earning capacity," and in this case, the disability evaluations that the Veteran has been assigned, and his current combined total disability rating, are reflective of the impairment that the Veteran alleges.  Furthermore, the question of entitlement to a TDIU is addressed in the remand below.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not, however, alleged any additional functional impairment caused by the collective impact of his service-connected disabilities, and there is no evidence of record indicating that his service-connected disorders which are not currently on appeal have further impacted his cervical spondylosis or cervical radiculopathy in any way that is not already considered by the rating criteria.

During the course of this appeal, the Veteran has not alleged any additional symptomatologies which are entitled to service connection but have not been contemplated by the rating criteria already applied, and there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  

The threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedules, the assigned schedular ratings are, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.

      (CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a 20 percent rating for cervical spondylosis, but no more, effective January 29, 1996, is granted, subject to the controlling regulations governing the payment of monetary benefits.

Entitlement to a rating for right upper extremity cervical radiculopathy in excess of 20 percent prior to March 15, 2001 is denied.

Entitlement to a rating for left upper extremity cervical radiculopathy in excess of 20 percent prior to March 15, 2001 is denied.

Entitlement to a rating for right upper extremity cervical radiculopathy in excess of 40 percent since March 15, 2001 is denied.

Entitlement to a rating for left upper extremity cervical radiculopathy in excess of 30 percent since March 15, 2001 is denied.


REMAND

The Veteran also contends that he has a kidney disorder, a prostate disorder, and a blood disorder which were caused by exposure to ionizing radiation, due to working in and around tanks and other military vehicles that had been exposed to depleted uranium.  The Veteran has stated that he cut his left shoulder on one of the tanks that had been destroyed with depleted uranium and that he believes that this allowed additional radiation to enter his body.  The Veteran has testified that he first started having kidney problems within two months of returning home from the Persian Gulf and that he has been told that his prostate is enlarged.  The Veteran also testified that after returning home from the Persian Gulf he was notified that he was no longer allowed to donate blood because of his exposure to radiation and that he now believes that he has a blood disorder.

A December 1993 Memorandum from the New Jersey Army Nation Guard states that during deployment to Southwest Asia in support of Operation Desert Shield/Storm, the Veteran was exposed to low level depleted uranium radiation.  This contamination was due to "entry into tracked vehicles that were destroyed either by fire or by impact from depleted uranium (DU) anti-tank ammunition." The Veteran entered a total of 27 vehicles for a period of 10 minutes to two hours per vehicle.

Additionally, the Veteran alleges that he has a disorder characterized by fatigue which could be an undiagnosed illness related to service in the Persian Gulf.  The Veteran has asserted that his fatigue and other symptoms may be the result of the pills he was required to take in the Persian Gulf for protection from nerve gas.  He testified that while stationed in the Persian Gulf, he took anti-nerve gas pills twice a day and that after a few months he started feeling fatigued.  The Veteran further complained of additional symptoms at a December 1993 Persian Gulf Registry examination, including weight loss, night sweats, tremor, sleep problems, and joint pain.

The Veteran's VA treatment records show that he has been treated for renal calculus, uteropelvic junction obstruction secondary to crossing vessel, and voiding dysfunction, and has underwent a right uretero-ureterostomy and pyeloplasty.  He has also been found to have recurrent urinary tract infections and hydronephronsis.

While VA has received a June 1996 memorandum from the Department of the Army regarding uranium levels found in the Veteran's battalion generally and one sheet of laboratory results of the Veteran's urine testing from September 1993, this memorandum did not contain any discussion of the Veteran's overall findings or whether the exposure he experienced in service could have a connection to his later physical symptoms.  The Board therefore finds that an examination and expert medical opinion is needed regarding the Veteran's current diagnoses and their relationship to his exposure to depleted uranium radiation or to anti-nerve gas medication in service, as well as any other appropriate development as stipulated by the M21-1MR Adjudication Procedures Manual, Part IV, ii, 1, B.

The Veteran has also not yet been afforded a VA examination to consider whether he currently has any undiagnosed illness related to his exposure to environmental hazards while serving in the Persian Gulf.

The record indicates that the Veteran was given an examination for radiation-related illness at the Boston VA Medical Center on March 6, 1992 and received additional evaluation at their Nuclear Medicine Clinic on December 7-8, 1993.  An additional attempt should be made to acquire these medical records prior to readjudication, and a formal finding of unavailability made if such records cannot be obtained.

The Veteran has also claimed entitlement to a total disability rating based on individual unemployability, but a social and industrial survey has not been performed since July 2002, which is now approximately 12 years ago.  Furthermore, this issue is inextricably intertwined with the other issues remaining on appeal, and therefore must be remanded and adjudicated after the other issues on appeal have been fully developed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the VA Medical Centers in Wilmington, Delaware and Philadelphia, Pennsylvania, as well as all notes and reports associated with the Veteran's treatment at the Boston VA Medical Center on March 6, 1992 and the Nuclear Medicine Clinic on December 7-8, 1993.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to consider the nature and etiology of any prostate, kidney, blood, or fatigue disorders.  The claims file, including any records contained in Virtual VA or VBMS, must be made available to the examiner for review, and the examination should reflect that such review has been accomplished.  After a thorough examination of the Veteran and review of all pertinent medical records, the examiner is asked to address the following:

a) Does the Veteran currently have, or has he had at any time during the period on appeal (1992 to the present), a kidney disorder, a prostate disorder, or a blood disorder?  Please discuss all relevant prior diagnoses and the Veteran's claimed relevant symptoms, including having pain in the region of his kidneys, as well as his lay statements asserting that he was told he could no longer donate blood because he now had a radiation-related blood disorder.

b) Is it as likely as not (that is, a probability of 50 percent or greater) that the Veteran's current diagnoses pertaining to kidney, prostate, and blood disorders had their origin in service or are in any way related to the Veteran's active service, including due to exposure to depleted uranium or other environmental hazards in the Persian Gulf?

c) Does the Veteran currently have, or has he had at any time during the period on appeal (May 1994 to the present) a disorder characterized by excessive fatigue?  If the Veteran has not met the criteria for a known diagnosis, does the Veteran have an undiagnosed illness manifested by fatigue or other symptoms?  Please discuss the Veteran's lay statements regarding his symptomatology of frequently feeling tired ever since service in the Persian Gulf and any other unexplained symptoms he has had and their relationship to service and to his service-connected chronic diarrhea.  The examiner must discuss the Veteran's assertions that his fatigue was caused or aggravated by environmental hazards in the Persian Gulf or by taking anti-nerve gas medication.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his lay statements must be taken into account in formulating the requested opinion.

3.  If the steps completed above indicate that any further development is warranted pursuant to the M21-1MR Adjudication Procedures Manual, Part IV, ii, 1, B, such development should be fully completed, and the issues of entitlement to service connection for a kidney disorder, prostate disorder, blood disorder, and fatigue should be adjudicated prior to developing the claim of entitlement to a total disability rating based on individual unemployability.

4.  The Veteran should then be afforded a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities alone on his ability to obtain and retain substantially gainful employment.  The examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of his service-connected disabilities, and the impact of those abilities on his employability.  The examiner must opine whether the Veteran is currently maintaining gainful employment and state whether his service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.

A complete rationale must be provided for any opinion offered.  The claims folder, to include any files contained in Virtual VA and VBMS files, must be made available to and reviewed by the examining social worker prior to completion of the examination.  The examining social worker must specify in his/her report that the claims file, Virtual VA records, and VBMS file have been reviewed.

5.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


